 

Exhibit (10)A

 

TARGET CORPORATION

DEFERRED COMPENSATION PLAN

SENIOR MANAGEMENT GROUP

 

(As amended and restated on September 12, 2007)

 

ARTICLE 1

PURPOSE

 

                The purpose of this Deferred Compensation Plan (the “Plan”) is
to provide a means whereby Target Corporation (the “Company”) may afford
financial security to a select group of employees who are in the Senior
Management Group of the Company and its subsidiaries and who have rendered and
continue to render valuable services to the Company or its subsidiaries and who
make an important contribution towards the Company’s continued growth and
success, by providing for additional future compensation so that such employees
may be retained and their productive efforts encouraged. The Plan document has
been amended to reflect certain administrative practices in effect as of May 1,
1999.

 

ARTICLE 2

DEFINITIONS AND CERTAIN PROVISIONS

 

                Active Status. “Active Status” means the Participant is
currently employed by the Company or has terminated employment under Normal or
Early Retirement or under other conditions described in Section 5.2 and has not
yet begun to receive payments from the Plan associated with a particular
Deferral Account.

 

                Beneficiary. “Beneficiary” means the person or persons
designated as such in accordance with Article 6.

 

                Benefit Deferral Period. “Benefit Deferral Period” means that
period of one (1) or four (4) Plan Years as determined pursuant to Article 4
over which a Participant defers a portion of such Participant’s Earnings.

 

                Committee. “Committee” means the plan administration committee
appointed to administer the Plan pursuant to Article 3.

 

                Cumulative Deferral Amount. “Cumulative Deferral Amount” means
the total cumulative amount by which a Participant’s Earnings must be reduced
over the period prescribed in Section 4.1. If for a Plan Year a Matching
Allocation for an Employee who is a member of the Senior Management Group of the
Company pursuant to the Target Corporation Supplemental Retirement, Savings and
Employee Stock Ownership Plan (“SRSP”) cannot be made because the Before Tax
Deposits or After Tax Deposits elected by the Employee are reduced to comply
with the provisions of the SRSP, “Cumulative Deferral Amount” also includes the
amount of the Matching Allocation that cannot be made.

 

                Declared Rate. “Declared Rate” means with respect to any Plan
Year the applicable rate announced in advance by the Committee for such Plan
Year. Under no circumstances shall the minimum rate be less than twelve percent
(12%) per annum and the maximum rate shall not exceed

 

--------------------------------------------------------------------------------


 

twenty percent (20%) per annum. The rate to be announced, subject to the minimum
and maximum percentages referenced above, shall be a calculated rate using the
following formula:

 

                Moody’s Corporate Bond Yield Average. Monthly Average Corporates
as published by Moody’s Investors Service, Inc. or its successor (or if said
index is no longer available, its successor index, or if no successor index
exists, such other index as selected by the Committee as most closely replicates
the measure produced by said Moody index) for the month of June for the year
preceding the subject Plan Year to which the Declared Rate shall apply, said
rate of return to be rounded to the nearest .10% of said reported rate, to which
percentage rate shall be added six (6) percentage points (e.g. an index of 7.16%
rounded to 7.20% plus 6% equals a 13.2% “Declared Rate”). Provided however, if
any tax or insurance change shall occur which in the reasoned judgment of the
Committee shall have an ongoing adverse economic effect on the underlying COLI
financing assumptions related to the Plan, then the Committee may adjust said
Declared Rate to reflect such adverse economic impact but in no event below the
twelve percent (12%) minimum referenced in the first paragraph hereof.

 

                Deferral Account. “Deferral Account” means the account
maintained on the books of account of the Company pursuant to Section 4.4.

 

                Early Retirement. “Early Retirement” means the termination of a
Participant’s employment with the Employer for a reason other than death on or
after the date the Participant attains age 55.

 

                Earnings. “Earnings” means the base pay and incentive pay paid
to a Participant by the Company or a subsidiary, excluding car and other
allowances and other cash and non-cash compensation.

 

                Eligible Employee. “Eligible Employee” means each Employee in
the Senior Management Group of the Company who executes an Enrollment Agreement
to participate in the Plan.

 

                Employee. “Employee” means any person employed by the Employer
on a regular full-time salaried basis, including officers of the Employer.

 

                Employer. “Employer” means the Company and any of its wholly
owned subsidiaries.

 

                Enrollment Agreement. “Enrollment Agreement” means the written
agreement entered into by the Employer and an Eligible Employee pursuant to
which the Eligible Employee becomes a Participant in the Plan. In the sole
discretion of the Company, authorization forms filed by any Participant by which
the Participant makes the elections provided for by this Plan may be treated as
a completed and fully executed Enrollment Agreement for all purposes under the
Plan.

 

                Normal Retirement. “Normal Retirement” means the termination of
a Participant’s employment with the Employer for reasons other than death on or
after the date the Participant attains age 65.

 

                Participant. “Participant” means an Eligible Employee who has
filed a completed and executed Enrollment Agreement or authorization form with
the Committee and is participating in the Plan in accordance with the provisions
of Article 4. “Participant” also means an Employee who is a member of the Senior
Management Group of the Company who has a Cumulative Deferral Amount based on
Matching Allocation that could not be made to the SRSP.

 

2

--------------------------------------------------------------------------------


 

                Pay Status. “Pay Status” means that the Participant has
terminated employment with the Company and has begun to receive payments from
the Plan associated with a particular Deferral Account.

 

                Plan Year. “Plan Year” means the calendar year beginning January
1 and ending December 31.

 

ARTICLE 3

ADMINISTRATION OF THE PLAN

 

A Committee shall be appointed by the Chief Executive Officer of the Company to
administer the Plan and to establish, adopt or revise such rules and regulations
as it may deem necessary or advisable for the administration of the Plan. The
Committee shall have discretionary authority to determine eligibility for
benefits and to construe the terms of the Plan. Interpretations of the Plan by
the Committee shall be conclusive. Members of the Committee shall be eligible to
participate in the Plan while serving as members of the Committee, but a member
of the Committee shall not vote or act upon any matter which relates solely to
such member’s interest in the Plan as a Participant.

 

ARTICLE 4

PARTICIPATION

 

4.1           Election to Participate. Any Employee who is a member of the
Senior Management Group of the Company may enroll in the Plan by filing a
completed and fully executed Enrollment Agreement or authorization form with the
Committee. Pursuant to said Enrollment Agreement or authorization form, the
Employee shall irrevocably designate a dollar amount by which the aggregate
Earnings of such Participant would be reduced over one (1) or four (4) Plan
Years next following the execution of the Enrollment Agreement (the “Benefit
Deferral Period”), provided, however, that:

 

(a)           Minimum Deferral. The reduction for any Plan Year shall not be
less than Five Thousand Dollars ($5,000.00)

 

(b)           Reduction in Earnings.

 

(i)            In General. Except as otherwise provided in this Section 4.1, the
Earnings of the Participant for each of the Plan Years in the Benefit Deferral
Period shall be reduced by the amount specified in the Enrollment Agreement
(including any authorization form) applicable to such Plan Year.

 

(ii)           Accelerated Reduction. A Participant may elect in a written
notice with the consent of the Committee to increase the amount of the reduction
of Earnings otherwise provided for by Section 4.1(b)(i) for any of the Plan
Years remaining in the Benefit Deferral Period, provided, however, that any such
increase in the reduction of Earnings for any remaining Plan Years in the
Benefit Deferral Period shall not increase the Cumulative Deferral Amount, but
shall act to shorten the length of the Benefit Deferral Period.

 

3

--------------------------------------------------------------------------------


 

(c)           Maximum Reduction in Earnings. A Participant may not elect a
Cumulative Deferral Amount or an increase in reduction of Earnings pursuant to
Section 4.1(b)(ii), or any combination of the two, that would cause the
aggregate total reduction in Earnings in any Plan Year to exceed twenty-five
percent (25%) of the base pay and one hundred percent (100%) of the incentive
pay payable during such Plan Year up to a total of $250,000 per year plus the
amount of any payout made pursuant to Section 5.4, or such greater percent of
base pay and/or incentive pay or greater total amount as the Committee may
permit in its sole discretion. In the event that a Participant elects a
Cumulative Deferral Amount or increase in reduction of Earnings that would
violate the limitation described in this paragraph (c), the election shall be
valid except that the Cumulative Deferral Amount or increase in reduction of
Earnings so elected shall automatically be reduced to comply with such
limitation, whichever is most appropriate in the sole discretion of the
Committee.

 

4.2           Deferral Accounts. The Committee shall establish and maintain a
separate Deferral Account for each Participant. The amount by which a
Participant’s Earnings are reduced pursuant to Section 4.1 shall be credited by
the Employer to the Participant’s Deferral Account on the fifteenth (15th) day
of the month in which such Earnings would otherwise have been paid. The
Participant’s Deferral Account shall be credited with the annual SRSP lost
Matching Allocation on January 15 following the year of the lost Matching
Allocation. Such Deferral Account shall be debited by the amount of any payments
made by the Employer to the Participant or the Participant’s Beneficiary
pursuant to this Plan.

 

(a)           Normal and Early Retirement Interest. Each Deferral Account of a
Participant who attains Normal or Early Retirement shall be deemed to bear
interest, in accordance with Appendix A, Section 1, from the date such Deferral
Account was established through the date of commencement of payment of the
Normal or Early Retirement Benefit at a rate equal to the Declared Rate which is
announced by the Committee for each Plan Year. Following the date of
commencement of payment of the Normal or Early Retirement Benefit, a
Participant’s Deferral Account shall be deemed to bear interest on the balance
of such Deferral Account in accordance with Appendix A, Section 2.

 

(b)           Other Interest. In the case of any termination of a Participant’s
employment with the Employer other than by Normal or Early Retirement or upon
the Participant’s termination of enrollment in this Plan pursuant to Section
5.2(b), the Participant’s Deferral Account shall be deemed to bear interest from
the date such Deferral Account was established through the date of the earlier
of termination of employment or termination of enrollment in this Plan on the
balance in such Deferral Account in accordance with Appendix A, Section 1,
except that the interest rate used to calculate interest earned in the Deferral
Account shall be ten percent (10%) per annum, provided, however, that if more
than five (5) years have elapsed since the first day of the Benefit Deferral
Period, the Participant’s Deferral Account shall be deemed to bear interest from
the date such Deferral Account was established through the date of the earlier
of termination of employment or termination of enrollment in this Plan on the
balance in such Deferral Account at a rate equal to the Declared Rate which is
announced by the Committee for each Plan Year, in accordance with Appendix A,
Section 1. Following the earlier of the date of commencement of payment of the
Termination Benefit or the date of termination of enrollment in this Plan, a
Participant’s Deferral Account shall be deemed to bear interest on the balance
in such Deferral Account in accordance with Appendix A, Section 1, if the
Participant is in Active Status with respect to the Deferral Account or in
accordance with Appendix A, Section 2, if the Participant is in Pay Status with
respect to the Deferral Account.



4

--------------------------------------------------------------------------------



However, in either case the interest rate used to calculate interest earned in
the Deferral Account shall be twelve percent (12%) per annum. Notwithstanding
anything contained herein to the contrary, if a Participant has begun receiving
benefits under this plan and the calculation of future benefits, using the
method of calculation set forth on Appendix A causes a reduction in benefits,
the future payments shall be made in accordance with the method used at the time
of the Participant’s initial payment.

 

4.3           Rollover Deferred Compensation Account. In its sole discretion,
the Committee may permit a Participant to make a special rollover election to
transfer any amounts which were previously deferred under the Company’s existing
deferred compensation plans to this Plan.

 

In such event, the Committee shall establish and maintain a separate Rollover
Deferral Account for each Participant who makes a rollover transfer to this
Plan. Such Rollover Deferral Account shall be deemed to bear interest at the
same rate and subject to the same conditions as other Deferral Accounts pursuant
to Section 4.2. Each Participant who makes a rollover transfer to a Rollover
Deferral Account shall be treated for purposes of determining benefits under the
Plan as having a separate Cumulative Deferral Amount and Deferral Account which
shall initially be in the amount of the rollover transfer. A Participant who
makes a rollover transfer shall be deemed to waive all rights under the
Company’s existing deferred compensation plans from which rollover transfers are
made with respect to the amounts transferred to this Plan, including the right
to make elections regarding the time or manner of payment as permitted
thereunder. Rollover transfers shall be subject to the minimum deferral amount
set forth in Section 4.1(a), but shall not be subject to any maximum deferral
limitation.

 

4.4           Valuation of Accounts. The value of a Deferral Account as of any
date shall equal the amounts theretofore credited to such account less any
payments debited to such account plus the interest deemed to be earned on such
account in accordance with Section 4.2. Interest shall be credited in accordance
with Appendix A.

 

4.5           Statement of Accounts. The Committee shall submit to each
Participant, within one hundred twenty (120) days after the close of each Plan
Year, a statement in such form as the Committee deems desirable setting forth
the balance standing to the credit of each Participant in his Deferral Account.

 

ARTICLE 5

BENEFITS

 

5.1           Normal or Early Retirement. Upon Normal or Early Retirement, the
payment of benefits shall commence on the first day of the month following
retirement, or following such later date which the Participant elected in his
Enrollment Agreement (including any authorization form). A Participant may elect
in his Enrollment Agreement (including any authorization form) to have payments
commence from one (1) to ten (10) years following retirement, but not later than
age 65 (or five (5) years after the first day of the Benefit Deferral Period, if
later).

 

(a)           Single Participant. In the case of a Participant who is single
when payments commence, the Employer shall make periodic payments to the
Participant in an amount in accordance with Appendix A, Section 2.B., for the
life of the Participant, but not less than fifteen (15) years. The payments
shall be the actuarial equivalent of the aggregate of the

 

5

--------------------------------------------------------------------------------



Participant’s Deferral Account at the time payments commence and the interest
that will accrue on the unpaid balance in such Deferral Account during the
payment period pursuant to Section 4.2(a). The payment amount will be
redetermined annually to reflect the changes in the Declared Rate.

 

(b)           Married Participant. In the case of a Participant who is married
when payments commence, the Employer shall make actuarially reduced payments in
accordance with Appendix A, Section 2.B., to the Participant for his life and
thereafter, if the Participant is survived by a spouse who was married to the
Participant when Normal or Early Retirement Benefit payments commenced, shall
continue to make payments to the Participant’s spouse for his life, with
payments to be made for an aggregate period of not less than fifteen (15) years.
The payments shall be the actuarial equivalent of the payments which would be
made to the Participant pursuant to Section 5.1(a) if he were single. The
monthly amount of payments will be redetermined annually to reflect changes in
the Declared Rate.

 

5.2           Termination Benefit.

 

(a)           Terminations of Employment. If a Participant shall cease to be an
Employee for any reason other than death or Normal or Early Retirement or
Certain Terminations of Employment under Section 5.2(b), the Employer shall pay
to the Participant in one lump sum an amount (the “Termination Benefit”) equal
to the value of the Deferral Account as of the date of payment and such
Participant shall be entitled to no further benefits under this Plan, provided,
however, at the sole discretion of the Committee, no lump sum shall be payable
and, instead, the Employer shall pay to the Participant the balance of the
Deferral Account over a four (4) year period in accordance with Appendix A,
Section 2.C. Upon termination of employment the Participant shall immediately
cease to be eligible for any benefits under the Plan other than the Termination
Benefit. No other benefit shall be payable to either the Participant or any
Beneficiary of such Participant.

 

(b)           Certain Terminations of Employment. If a Participant shall cease
to be an Employee for any reason other than death or Normal or Early Retirement
and shall be at least age 50, have worked for the Company for at least 10 years
and has received an ICP Contract under the Company’s Income Continuance Policy
that is signed by Participant and Company and not rescinded, the payment of
benefits shall commence on the first day of the month following termination, or
following such later date which the Participant elected in his Enrollment
Agreement (including any authorization form). A Participant may elect in his
Enrollment Agreement (including any authorization form) to have payments
commence from one (1) to ten (10) years following retirement, but not later than
age 65 (or five (5) years after the first day of the Benefit Deferral Period, if
later).

 

(i)            Single Participant. In the case of a Participant who is single
when payments commence, the Employer shall make periodic payments to the
Participant in an amount in accordance with Appendix A, Section 2.B for the life
of the Participant, but not less than fifteen (15) years. The payments shall be
the actuarial equivalent of the aggregate of the Participant’s Deferral Account
at the time payments commence and the interest that will accrue on the unpaid
balance in such Deferral Account during the payment period pursuant to Section
4.2(a). The amount of payments will be redetermined annually to reflect changes
in the Declared Rate.

 

6

--------------------------------------------------------------------------------


 

(ii)           Married Participant. In the case of a Participant who is married
when payments commence, the Employer shall make actuarially reduced payments in
accordance with Appendix A, Section 2.B, to the Participant for his life and
thereafter, if the Participant is survived by a spouse who was married to the
Participant when Normal or Early Retirement Benefit payments commenced, shall
continue to make pay period payments to the Participant’s spouse for his life,
with payments to be made for an aggregate period of not less than fifteen (15)
years. The payments shall be the actuarial equivalent of the payments which
would be made to the Participant pursuant to Section 5.1(a) if he were single.
The monthly amount of payments will be redetermined annually to reflect changes
in the Declared Rate.

 

(c)           Termination of Enrollment in Plan. With the written consent of the
Committee, a Participant may terminate his enrollment in the Plan by filing with
the Committee a written request to terminate enrollment. The Committee will
consent to the termination of a Participant’s enrollment in the Plan in the
event of an unforeseeable financial emergency of the Participant. An
unforeseeable financial emergency shall mean an unexpected need for cash arising
from an illness, casualty loss, sudden financial reversal or other such
unforeseeable occurrence. Cash needs arising from foreseeable events such as the
purchase of a house or education expenses for children shall not be considered
to be the result of an unforeseeable financial emergency. Upon termination of
enrollment, no further reductions shall be made in the Participant’s Earnings
pursuant to his Enrollment Agreement, and the Participant shall immediately
cease to be eligible for any benefits under the Plan other than the Termination
Benefit. No other benefit shall be payable to either the Participant or any
Beneficiary of such Participant. In its sole discretion, the Committee may pay
the Termination Benefit on a date earlier than the Participant’s termination of
employment with the Employer, in which event the Termination Benefit shall be
calculated as if the Participant had terminated employment with the Employer on
the date of such payment. Following termination of enrollment in the Plan, a
Participant’s Deferral Account shall be deemed to bear interest on the balance
in such Deferral Account in accordance with Appendix A, Section 1, except that
the interest rate used to calculate interest earned in the Deferral Account
shall be twelve percent (12%) per annum.

 

5.3           Lump Sum Election. Other provisions of Section 5.1 and Section 5.2
notwithstanding, if a Participant in his Enrollment Agreement (including any
authorization form) has elected a lump sum payment to be made after his
retirement, the amount of his Deferral Account (including interest) for the
Benefit Deferral Period covered by that Agreement shall be paid to the
Participant in a lump sum at the time specified in that Agreement.

 

5.4           Early Payment Option. The Employer shall pay to the Participant,
if he is an Employee of the Company, the amount by which the Participant’s
Earnings were reduced in any Plan Year pursuant to Section 4.1 during the eighth
(8th) year following the Plan Year (“Early Payment”), provided that such amount
has not previously been paid out under other provisions of the Plan. Such Early
Payment shall not include any interest credited to the Participant’s Deferral
Account pursuant to Section 4.2. Notwithstanding any other provisions of this
Plan, the Participant may elect prior to the beginning of any year in which such
an Early Payment will be made to him to reduce his Earnings during the year in
which such Early Payment is made by an amount equal to the Early Payment. An
Early Payment shall not result in any change in the Survivor Benefits payable
pursuant to Section 5.5, other than as a result of the reduction in the
Participant’s Cumulative Deferral Account and Deferral Account balance by the
amount of the Early Payment.

 

7

--------------------------------------------------------------------------------


 

5.5           Survivor Benefits.

 

(a)           If a Participant dies while employed with an Employer prior to
Early or Normal Retirement, the Employer will pay to the Participant’s
Beneficiary an annual benefit for the greater of:

 

(i) ten (10) years, or

 

(ii) until the Participant would otherwise have attained age 65,

 

                                                equal to fifty percent (50%) of
the Cumulative Deferral Amount. However, if the Committee determines that a
distribution of the Participant’s Deferral Account would produce a greater
benefit, such Deferral Account balance shall be paid to the Participant’s
Beneficiary in equal annual installments in accordance with Appendix A, Section
2.C.2, but over the period specified above.

 

(b)        If a Participant dies after Early or Normal Retirement, but prior to
commencement of payment of any Early or Normal Retirement Benefit under the
Plan, the Employer will pay to the Participant’s Beneficiary the benefit that
such Participant would have received had the Participant retired on the day
prior to such Participant’s death, provided, however, that if the present value
of the benefit described in this Section 5.5(b) is less than the present value
of the benefit described in Section 5.5(a), using in each case twelve percent
(12%) as the discount factor, then the Beneficiary described in this Section
5.5(b) shall receive the benefit described in Section 5.5(a) and not the benefit
described in this Section 5.5(b).

 

(c)        If a Participant (who was unmarried at the commencement of the
payment of any Early or Normal Retirement Benefit, or whose spouse who was
married to the Participant at the time of commencement of payment of any Early
or Normal Retirement Benefit predeceases the Participant) dies after the
commencement of the payment of any Early or Normal Retirement Benefit, the
Employer will pay to the Participant’s Beneficiary the remaining installments of
any such benefit for the balance of the fifteen (15) years minimum payment
period. If a spouse who was married to the Participant at the time of
commencement of payment of the Early or Normal Retirement Benefit survives
beyond such fifteen (15) years minimum payment period, payments shall continue
to be made to the spouse until the spouse’s death. If the spouse who was married
to the Participant at the time of commencement of payment of the Early or Normal
Retirement Benefit survives the Participant, but does not survive past the
fifteen (15) years minimum payment period, the Employer will pay to the
Participant’s Beneficiary the remaining installments of any such benefit for the
balance of the fifteen (15) years minimum payment period. In computing any
benefits to be paid following the Participant’s death pursuant to this paragraph
(c), the Participant’s Deferral Account shall be deemed to bear interest
following the Participant’s death on the balance in such Deferral Account
annually in accordance with Appendix A, Section 2.B.

 

(d)        If a Participant, who does not receive a lump sum Termination
Benefit, dies prior to the time he has received the four (4) annual payments
referred to in Section 5.2(a), the remaining payments for such 4 year-period
shall be paid to the Participant’s Beneficiary.

 

8

--------------------------------------------------------------------------------


 

(e)        Notwithstanding other provisions of the Plan, if the Beneficiary is
not a spouse, the present value of the installment payments as described in
Section 5.2(a), shall be paid as soon as administratively feasible after the
death of the Participant. The interest rate used to compute the present value
shall be the average of the Declared Rate for the Plan Year in which the
Participant dies and twelve percent (12%).

 

(f)         Solely for purposes of this Section 5.5, a Participant who has a
Certain Termination of Employment as defined in Section 5.2(b) shall be deemed
to have had an Early Retirement and the benefit payable under Section 5.2(b)
shall be deemed to be an Early Retirement Benefit.

 

5.6           Small Benefit. In the event that the Committee determines in its
sole discretion that the amount of any benefit is too small to make it
administratively convenient to pay such benefit over time, the Committee may pay
the benefit in the form of a lump sum equal to the value of the Deferral Account
at the time of the distribution, notwithstanding any provision of this Article 5
to the contrary.

 

5.7           Withholding. To the extent required by the law in effect at the
time payments are made, the Employer shall withhold from payments made hereunder
the minimum taxes required to be withheld by the federal or any state or local
government.

 

5.8           Delay in Payment Required by Code Section 409A. Notwithstanding
any other provision in this Article 5, if a Participant is a specified employee
at termination of employment, then any distributions arising on account of the
Participant’s termination of employment (other than on account of death) shall
be suspended and not be made until (6) months have elapsed since such
Participant’s termination of employment (or, if earlier, upon the date of the
Participant’s death). Any payments that were otherwise payable during the
six-month suspension period referred to in the preceding sentence, will be paid
within 60 days after the end of such six-month suspension period.

 

ARTICLE 6

BENEFICIARY DESIGNATION

 

Each Participant shall have the right, at any time, to designate any person or
persons as Beneficiary or Beneficiaries to whom payment under this Plan shall be
made in the event of the Participant’s death prior to complete distribution to
the Participant of the benefits due under the Plan. Each Beneficiary designation
shall become effective only when filed in writing with the Committee during the
Participant’s lifetime on a form prescribed by the Committee.

 

The filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed. Any finalized divorce or marriage (other than a
common law marriage) of a Participant subsequent to the date of filing of a
Beneficiary designation form shall revoke such designation unless in the case of
divorce the previous spouse was not designated as Beneficiary and unless in the
case of marriage the Participant’s new spouse had previously been designated as
Beneficiary. The spouse of a married Participant domiciled in a community
property jurisdiction shall join in any designation of Beneficiary or
Beneficiaries other than the spouse.

 

9

--------------------------------------------------------------------------------


 

If a Participant fails to designate a Beneficiary as provided above, or if his
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if all designated Beneficiaries predecease
the Participant or die prior to complete distribution of the Participant’s
benefits, then the Committee shall direct the distribution of such benefits to
the Participant’s estate.

 

ARTICLE 7

AMENDMENT AND TERMINATION OF PLAN

 

7.1           Amendment. The Board of Directors of the Company may at any time
amend the Plan , in whole or in part for any reason, including but not limited
to tax, accounting or insurance changes, a result of which may be to terminate
the Plan for future deferrals (excluding from such power to terminate future
deferrals those future deferrals provided for in Section 5.4 Early Payout
Option); provided, however, that no amendment shall be effective to decrease the
benefits, nature or timing thereof payable under the Plan to any Participant
with respect to deferrals made (and benefits thereafter accruing) prior to the
date of such amendment. Written notice of any amendment shall be given each
Participant then participating in the Plan. Notwithstanding the above, the Board
authorizes the Committee to amend the Plan to make any other amendments to this
Plan deemed necessary or desirable by the Committee for the operation and
administration of this Plan provided such amendment does not have a material
financial impact on DHC. Such changes will be considered an Amendment to this
Plan and shall be effective without further action by the Board. Written notice
of any amendment shall be given to each Participant then participating in the
Plan.

 

7.2           Automatic Termination of Plan. The Plan shall terminate only under
the following circumstances. The Plan shall automatically terminate upon (a) a
determination by the Company that a final decision of a court of competent
jurisdiction or the U. S. Department of Labor holding that the Plan is not
maintained “primarily for the purpose of providing deferred compensation for a
select group of management or highly-compensated employees,” and therefore is
subject to Parts 2, 3 and 4 of Title I of ERISA, would require that the Plan be
funded and would result in immediate taxation to Participants of their vested
Plan benefits, or (b) a determination by the Company that a final decision of a
court of competent jurisdiction has declared that the Participants under the
Plan are in constructive receipt under the Internal Revenue Code of their vested
Plan benefits.

 

7.3           Payments Upon Automatic Termination. Upon any Plan termination
under Section 7.2, the Participants will be deemed to have terminated their
enrollment under the Plan as of the date of such termination. The Employer will
pay all Participants the value of each Participant’s Deferral Accounts in a lump
sum, determined as if each Participant had a Termination of Employment on the
date of such termination of the Plan as provided under Section 5.2(a) hereof.

 

7.4           Payments Upon Change of Control. Notwithstanding any provision of
this Plan to the contrary, if a “Change of Control” as defined in the Target
Corporation Deferred Compensation Trust Agreement (as it may be amended from
time to time) occurs and results in funding of the trust established under that
Agreement, each Participant (or Beneficiary of a deceased Participant) will be
paid the entire value at that time of his or her Deferral Accounts in a lump
sum, determined as provided in Appendix B of the Target Corporation Deferred
Compensation Trust Agreement. However, this section shall not apply, and no
amounts shall be payable to Participants or Beneficiaries under this section, in
the event the assets of said trust are returned to the Participating Employers
pursuant to the Trust Agreement because no Change of Control actually occurred.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 8

MISCELLANEOUS

 

8.1           Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interests in any specific property or assets of Employer, nor shall they be
beneficiaries of, or have any rights, claims, or interests in any life insurance
policies, annuity contracts, or the proceeds therefrom owned or which may be
acquired by Employer (“Policies”). Such Policies or other assets of Employer
shall not be held under any trust for the benefit of Participants, their
Beneficiaries, heirs, successors, or assigns, or held in any way as collateral
security for the fulfilling of the obligations of Employer under this Plan. Any
and all of Employer’s assets and Policies shall be, and remain, the general,
unpledged, unrestricted assets of Employer. Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise of Employer to pay
money in the future.

 

8.2           Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, or interest therein
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.

 

8.3           Employment Not Guaranteed. Nothing contained in this Plan nor any
action taken hereunder shall be construed as a contract of employment or as
giving any Employee any right to be retained in the employ of the Employer.

 

8.4           Protective Provisions. Each Participant shall cooperate with the
Employer by furnishing any and all information requested by the Employer in
order to facilitate the payment of benefits hereunder, taking such physical
examinations as the Employer may deem necessary and taking such other relevant
action as may be requested by the Employer. If a Participant refuses so to
cooperate, the Employer shall have no further obligation to the Participant
under the Plan, other than payment to such Participant of the cumulative
reductions in Earnings theretofore made pursuant to this Plan. If a Participant
commits suicide during the two (2) year period beginning on the later of (a) the
date of adoption of this Plan or (b) the first day of the first Plan Year of
such Participant’s participation in the Plan, or if the Participant makes any
material misstatement of information or nondisclosure of medical history, then
no benefits will be payable hereunder to such Participant or his Beneficiary,
other than payment to such Participant of the cumulative reductions in Earnings
theretofore made pursuant to this Plan, provided, that in the Employer’s sole
discretion, benefits may be payable in an amount reduced to compensate the
Employer for any loss, cost, damage or expense suffered or incurred by the
Employer as a result in any way of such misstatement or nondisclosure.

 

8.5           Gender, Singular and Plural. All pronouns and any variations
thereof shall be deemed to refer to the masculine or feminine as the identity of
the person or persons may require. As the context may require, the singular may
be read as the plural and the plural as the singular.

 

8.6           Captions. The captions of the articles, sections, and paragraphs
of this Plan are for convenience only and shall not control or affect the
meaning or construction of any of its provisions.

 

11

--------------------------------------------------------------------------------


 

8.7           Validity. In the event any provision of this Plan is held invalid,
void, or unenforceable, the same shall not affect, in any respect whatsoever,
the validity of any other provision of this Plan.

 

8.8           Notice. Any notice or filing required or permitted to be given to
the Committee under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the principal office of
the Employer, directed to the attention of the President of the Employer. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.

 

8.9           Applicable Law. This Plan shall be governed and construed in
accordance with the laws of the State of Minnesota as applied to contracts
executed and to be wholly performed in such state.

 

12

--------------------------------------------------------------------------------


 

APPENDIX A

Section 1

 

Participant Deferral Account Interest Crediting While in Active Status Assuming
No Further Deferrals

 

A.           A Participant shall receive interest credited monthly equal to the
Participant’s beginning-of-year (BOY) Deferral Account balance times the
Declared Rate divided by twelve:

 

                        Interest crediting occurs up to the day the Participant
begins to receive annuity payments from the Plan.

 

                        Example of interest credited calculation

 

BOY Deferral Account balance at 1/1/99

=

$500,000.00

Declared Rate

=

13.7%

Declared Rate divided by 12 = 13.7%/12

=

1.1417%

Credited interest for each month of 1999

=

$500,000 ´ .011417 = $5,708.50

 

B.             A participant’s Deferral Account balance shall be increased each
month by taking the beginning-of-month (BOM) balance plus interest credited for
the month to equal the end-of-month (EOM) balance.

 

                        BOM balance + monthly interest credited = EOM balance

 

                        Example of monthly account growth

 

BOM balance at 1/1/99

=

 $500,000.00

 

Monthly crediting dollars for 1998

=

 $5,708.50

 

EOM at 1/31/99

=

 $500,000.00 + 5,708.50 = $505,708.50

 

EOM at 2/28/99

=

 $505,708.500 + 5,708.50 = $511,417.00

 

 

13

--------------------------------------------------------------------------------


 

Section 2:

Interest Crediting, Deferral Account Balances, and Payments While in Pay Status

 

A.   Definition of Variables for Participant Payment Calculation

 

1.               “n” = number of payments expected to be made to a Participant
and spouse. The number of expected payments shall be determined by: (1) The ages
of the Participant and spouse at the time annuity payments first begin. (2) The
number of years that the Participant and spouse are expected to live, as
determined by an actuarially-based mortality table selected by the Committee.
(3) The frequency of payments made to the Participant. This frequency shall be
determined by the payroll procedures of the Company’s operating division
responsible for administering the Participant’s payments.

 

                        Example of number of expected payments (assuming
payments to begin on 10/1/99)

 

 

 

Frequency of payments

 

= monthly

 

 

Participant age on 10/1/99

 

= 50 yrs. old

 

 

Spouse age on 10/1/99

 

= 48 yrs. old

 

 

Participant’s and spouse’s joint expected remaining lives

 

= 476 months

 

 

“n” for 10/1/99

 

= 476

 

 

“n” for 1/1/00

 

= 473

 

 

“n” for 1/1/01

 

= 461

 

2.               “i” = interest rate per payment period such that when
compounded over the entire year equals the Declared Rate.

 

                        “i” shall be expressed either as a weekly or monthly
interest rate, depending on the frequency of annuity payments made by the
operating division administering the Participant’s payments. If weekly, “i” is
the interest rate that, when compounded over 52 periods, will equal the Declared
Rate. If monthly, “i” is the interest rate that, when compounded over 12
periods, will equal the Declared Rate.

 

                        Example of weekly and monthly interest rates

 

Declared Rate = 13.7%

Weekly “i” = (1.137)1/52 = .002472 or .2472%

Monthly “i” = (1.137)1/12 = .010757 or 1.0757%

 

3.               The beginning-of-period balance (BOP balance) is the
Participant’s Deferral Account balance at any time before credited interest has
been added for the period and payments have been subtracted for the period.

 

                        End-of-period balance (EOP balance) is the Participant’s
Deferral Account balance at any point in time after credited interest has been
added for the period and payments have been subtracted for the period.

 

                        Example of EOP balance calculation

 

14

--------------------------------------------------------------------------------


 

                        EOP balance = BOP balance + interest crediting – payment

 

B.   Payments

 

1.               Calculation of payments

 

At the beginning of each year (or at the beginning of a month when a
Participant’s Deferral Account is first transferred from active status to
payment status), a payment shall be calculated for each Participant who has a
Deferral Account that is in the payment status. The periodicity of payments
shall depend on the payroll procedures of the operating division administering
the Participant’s payments. The amount of the payment shall be effective for
that calendar year (or portion of the calendar year).

 

The calculation of the payment amount is based on the present value of an
annuity formula. Specifically, the payment is given by:

 

[g261211kai001.jpg]

 

                        Example of a calculation with monthly payments

 

                                                n = 476 months

                                                Monthly i = 1.0757%

                                                BOP balance = $500,000.00

                                                Payment = $5,411.73

 

                        Example of a calculation with weekly payments

 

                                                n = 2,070 weeks

                                                Weekly i = 0.2472%

                                                BOP balance = $500,000.00

                                                Payment = $1,243.50

 

2.               Interest Crediting for Payments

 

Interest crediting shall be calculated every payment period, with the interest
amount equal to the beginning-of-period Deferral Account balance times the
periodic interest rate

 

                        Example of interest crediting calculation (assuming
monthly payments and a 13.7% Declared Rate)

 

                                                BOP balance = $500,000.00

                                                Monthly i = 1.0757%

                                                Interest crediting = $500,000.00
´ .010757 = $5,378.50

 

15

--------------------------------------------------------------------------------


 

3.               Amortization of Participant Deferral Account Balances

 

Participant Deferral Account balances shall be amortized over the remaining
number of expected payment periods by adding to the beginning-of-period balance
the interest credits earned during the period less the payment made for the
period to produce an end-of-period Deferral Account balance.

 

                        Example of Deferral Account balance amortization
(assuming monthly payments and a 13.7% Declared Rate)

 

                                                BOP balance = $500,000.00

                                                Monthly i = 1.0757%

                                                Interest crediting = $5,378.50

                                                Payment = $5,411.73

                                                EOP balance = $500,000.00 +
$5,378.50 - $5,411.73 = $499,966.77

 

C.   Installment Termination Payments

 

1.               At the Company’s discretion, if a participant terminates
employment with the Company prior to Normal or Early Retirement, as described in
Article 5, Section 5.2(a), a participant’s balance may be paid out over a four
(4) year installment period (one payment a year) instead of as an immediate lump
sum payment.

 

2.               The four equal annual installment payments are determined by
using the present value of an annuity formula referenced in Section 2.B.1. of
this Appendix. The interest rate used in calculating the four payments shall be
12%.

 

                        Example of a four-year annual installment payout of a
Deferral Account balance

 

                                                n = 4

                                                Annual i = 12%

                                                BOP balance = $500,000.00

                                                Annual installment payments =
$164,617.22

 

16

--------------------------------------------------------------------------------